OPINION — AG — ** CREDIT UNIONS — SHARES — ISSUANCE ** AS BANK COMMISSIONER OF THE STATE OF OKLAHOMA, WOULD NOT BE REQUIRED TO DISAPPROVE A PROVISION IN THE BY LAWS OF A STATE CREDIT UNION TO THE EFFECT THAT SUCH CREDIT UNION SHALL 'NOT' RECEIVE DEPOSITS FROM ITS MEMBERS OR OTHER CREDIT UNIONS DOING BUSINESS IN THE STATE, AND THAT YOU, AS BANK COMMISSIONER, WOULD 'NOT' BE REQUIRED TO REVOKE THE CERTIFICATE OF A STATE CREDIT UNION FOR DOING BUSINESS IN ANOTHER STATE. (SHARES, STATE CHARTERED, DEPOSITS, OUT OF STATE) CITE: 6 O.S. 395.3 [6-395.3], 6 O.S. 395.6 [6-395.6] [6-395.6], 6 O.S. 395.8 [6-395.8] (JAMES C. HARKIN)